The court are of the opinion that, in the case now before them, they have only to ascertain the state of the account between the late administrator and the estate as it existed when the account was presented for settlement, and that, consequently, they cannot take notice of the fact (if it be a fact), that a part of the moneys with which the late administrator was then chargeable has since then passed into the hands or control of the new administrator.
The appellees claimed to charge the late administrator with interest on the balance of $1,745 from the presentation of the account to the entering of the decree in the Supreme Court. But the court were of the opinion that, inasmuch as the account was not a final account, or an account bringing the transactions of the late administrator with the estate to a close, the late administrator should not be charged with interest in the account after its presentment, or after the period to which it extended, and that any interest for which he was subsequently chargeable was a matter for subsequent accounting or for some other subsequent proceeding. The claim of the appellees upon this point was consequently denied.
Decree accordingly.